                                          Case 3:20-cv-05241-MMC Document 15 Filed 09/14/20 Page 1 of 1




                                  1

                                  2                           IN THE UNITED STATES DISTRICT COURT

                                  3                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  4

                                  5      GYORGY MATRAI, et al.,                         Case No. 20-cv-05241-MMC
                                  6                    Plaintiffs,
                                                                                        ORDER DISCHARGING ORDER TO
                                  7              v.                                     SHOW CAUSE
                                  8      JONI T. HIRAMOTO, et al.,
                                  9                    Defendants.

                                  10

                                  11          On August 12, 2020, plaintiff Gyorgy Matrai filed a “Motion for Preliminary
                                  12   Injunction.” (See Doc. No. 8.) On August 26, 2020, the Court issued an order denying
Northern District of California
 United States District Court




                                  13   plaintiff’s motion and directing him to show cause, in writing, why the Court should not
                                  14   abstain under the Younger doctrine and dismiss the above-titled action without prejudice.
                                  15   (See Doc. No. 10.) Thereafter, on September 9, 2020, plaintiff filed a response to the
                                  16   order to show cause and, in connection therewith, an Amended Complaint. (See Doc
                                  17   Nos. 11-13.)
                                  18          In light of plaintiff’s filing of the above-referenced amended pleading, in which he
                                  19   asserts a new cause of action (see Doc. No. 13), the Court hereby DISCHARGES its
                                  20   order to show cause. To the extent plaintiff, in said response, includes a request that the
                                  21   Court “reinstate” his “Motion for Preliminary Injunction” (see Doc. No. 11 at 15:24-26),
                                  22   however, such request is hereby DENIED, plaintiff having failed to make the requisite
                                  23   showing under the Civil Local Rules of this District, see Civil L.R. 7-9, or to cite any other
                                  24   authority in support of such request.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: September 14, 2020
                                                                                                MAXINE M. CHESNEY
                                  28                                                            United States District Judge
